DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2, 4, 6-16, 18, 20-26, 28 and 29 is/are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over U.S. Patent Pub. No. US 2008/0168710 to MacKenzie view of U.S. Patent No. 5,281,185 to Lee and U.S. Patent No. 6,606,823 to McDonough.
Regarding Claims 1, 2, 6-16, 20-23, 25, 26, MacKenzie teaches a method of installing a green roof planter assembly, comprising: providing a first planter module including a bottom wall and a plurality of side walls each having a top edge and that cooperate with the bottom wall of the first planter module to form an interior space of the first planter module, wherein at least a pair of the plurality of side walls of the first planter module cooperate to form a first corner there between, the first corner defines a length there along; providing a second planter module including a bottom wall and a plurality of side walls each having a top edge and that cooperate with the bottom wall of the second planter module to form an interior space of the second planter module adapted to receive plant matter therein, wherein at least a pair of the plurality of side walls of the second planter module cooperate to form a second corner there between, the second corner defines a length there along; positioning the first corner of the first planter module and the second corner of the second planter module proximate one another (MacKenzie Fig. 2 and Fig. 1). MacKenzie teaches a plurality of planting modules including first, second, third and fourth (MacKenzie Fig. 1). MacKenzie teaches placing plant matter within the interior space of the first planter module; placing plant matter within the interior space of the second planter module; placing the first planter module on a roof surface such that the bottom wall of the first planter module is supported by the roof surface; placing the second planter module on the roof surface such that the bottom wall of the second planter module is supported by the roof surface (MacKenzie paragraph [0006] and [0011] the planters are filled and then placed on the roof). MacKenzie teaches positioning a first corner of the first planter module and the second corner of the second planter module proximate one another (MacKenzie Fig. 1, shows abutting contact). MacKenzie teaches a tab member extending outwardly from the top edge of one of the sidewalls of a planter module that overlaps an adjacent planter module edge (MacKenzie Fig. 6 #29, paragraph [0025] last sentence), since it overlaps it satisfies the limitation language of at least partially vertically aligned with one of the side walls of the first planter module. The overlap nature inhibits vertical movement of the first planter module with respect to the second planter module in response to a wind-induced force. MacKenzie satisfies the limitation of the top edge of one of the side walls of the first planter module abuts the top edge of one of the side walls of the second planter module, and the bottom edge of the one side wall of the fist planter is spaced from the bottom edge of the one of the side walls of the second planter (MacKenzie teaches abutting alignment Fig. 1 and since the sidewalls of the planter are angled MacKenzie Fig. 5A, 5B and 6, the bottom edges will be spaced when the top edges touch).
McKenzie teaches providing a removable collar member extending upwardly from at least a select one of the plurality of sidewalls of the first planter module, and wherein the collar member is adapted to retain a plant matter that extends above the plurality of sidewalls of the first planter module (MacKenzie Fig. 5A #18).
MacKenzie is silent on wherein first planter module includes a first relief located along the length of the first corner providing a coupling member; and wherein the second planter module includes a second relief located along the length of the second corner; and inserting the coupling member into the first relief of the first planter module and the second relief of the second planter module; wherein the first relief comprises a slot extending longitudinally along a length of at least one of the plurality of sidewalls of the first planter module; wherein the first relief comprises a slot extending longitudinally along a length of at least one of the plurality of side wall of the first planter module. However, Lee teaches the general knowledge of one of ordinary skill in the art that it is old and notoriously well-known to utilize the structural method of a first corner defines a length there along, and wherein includes a first relief located along the length of the first corner; and wherein the module includes a second relief located along the length of the second corner; and a coupling member removably received within the first relief and the second relief, thereby inhibiting vertical movement of the first module with respect to the second module (Lee Fig. 1 #12; Fig.6, Fig. 9; Fig. 31); wherein the first relief comprises a slot extending longitudinally along a length of at least one of the plurality of sidewalls of the first planter module; wherein the first relief comprises a slot extending longitudinally along a length of at least one of the plurality of side wall of the first planter module (Lee Fig. 1 #12; Fig.6, Fig. 9; Fig. 31). It would have been obvious to one of ordinary skill in the art to modify the teachings of MacKenzie with the teachings of Lee at the time of the invention for sturdy construction utilizing known principals of engineering and construction and a tight friction fit as taught by Lee (Lee Col. 2 line 23; Lee abstract). The modification is merely the application of a known technique to a known device ready for improvement to yield predictable results.
MacKenzie as modified by Lee teaches the method steps that the connector/coupling member is inserted in the slot of one module and the remainder if the coupling member is exposed and received in the slot of an aligned, adjoining module. The method step of the horizontal direction until the coupling member is received within the second relief is readily apparent during the operation of the coupling of two side by side, adjacent modules of Lee. The slots of Lee have to horizontally line-up and the block has to move in a horizontal direction to receive the coupler in both slots.
Applicant is concerned with coupling two or more units together so that the two or more individual units come together to form a single larger unit. In other words, applicant is concerned with coupling/connecting modular units together. Lee is concerned with the same problem. Lee teaches element #58 is coupling/connector that frictionally holds units together (Lee abstract line 17-18). Lee element #58 teaches the general knowledge of a known coupling/connector to interlock modular units together to form a larger unit.
Applicant's problem is connecting/interlocking modular units together. Resulting from this connection, is a larger and heavier single unit. One of ordinary skill in the art would be motivated to look to the teachings of Lee to modify the teachings of MacKenzie at the time of the invention to use a tight friction fit to couple two or more modular units together to form a single unit, i.e. two units join to make a one larger unit (Lee Col. 6 line 49-54; Col. 2 line 23). In addition, one of ordinary skill in the art would ergonomically have the desire to work with joined modules for efficient installation and relocation and to create a certain landscape/aesthetic design pattern. The modification is merely the application of a known technique to a known device ready for improvement to yield predictable results. One of ordinary skill in the art would look to Lee in an attempt to solve the problem.
Two units coupled together are of greater collective weight and satisfy the claimed result of the coupling member and tab each inhibiting vertical movement of the first planter module with respect to the second planter module in response to wind force.
MacKenzie as modified satisfies the amendment that wherein the first, second and third reliefs are positioned closer to the top edge of the side wall than to the bottom wall (Lee Fig.31 block element #52 has two slots, one slot is closer to the top edge than the bottom wall and the other slot is closer to the bottom wall than the top edge, applicant’s claim language does not exclude the presence of more than one slot nor has applicant claimed specific dimension for the length of the side wall). Lee teaches the general knowledge of one of ordinary skill in the art that a slot be positioned closer to the top edge than to the bottom wall for stability/sturdy structure and security as taught by Lee. Thus, Lee teaches the known, general knowledge that the relief joint should be placed close to an edge of the sidewall including the top edge.
McDonough is cited merely as supporting evidence that it is known by one of ordinary skill in the art of green roof planters to use a combination of couplers when installing green roof planters by connecting modules together. McDonough is only cited as general knowledge that one of ordinary skill in the art would look to a combination of and/or additional couplers and not just one coupling to install a roof planter. McDonough is not cited to teach the structural features of the couples, but merely the known combination of couplers (McDonough Col. 4 line 55-67 and Col. 5 line 1-16). This is merely supporting evidence and motivation for one of ordinary skill in the art to combine the overlapping tab features of MacKenzie with the coupler of Lee. It would have been obvious to one of ordinary skill in the art to further modify the teachings of MacKenzie with the teachings of McDonough at the time of the invention to keep the modules secured to the roof as taught by McDonough). The modification is merely the application of a known technique to a known device ready for improvement to yield predictable results.
Regarding Claims 4 and 18, MacKenzie as modified teaches the collar member is supported within the interior space of the first planter module by at least one support tab that extends inward towards the interior space of the first planter module from at least a select one of the bottom wall of the first planter module and the plurality of side walls of the first planter module (MacKenzie Fig. 5A #28).
Regarding Claim 24, MacKenzie as modified by Lee teaches the first relief is the only relief located along the length of the first corner, and the second relief is the only relief located along the length of the second corner. Lee teaches embodiments where only a single relief is located along the length of the member (Lee Fig. 1 and 3 #112). In addition, merely eliminating an element when the function of the element is not needed is merely an obvious engineering design choice and does not present a patentably distinct limitation over the prior art of record [/n re Karlson, 311 F.2d 581,583, 186 USPQ 184, 186 (CCPA 1963)] based on the length of the corner. Furthermore, a modification of this nature is merely “obvious to try” choosing from a finite number of identified, predictable solutions with a reasonable expectation of success.
Regarding Claim 28, MacKenzie as modified teaches the first relief includes a single slot extending along a length of at least two of the plurality of side walls of the first planter module (MacKenzie Fig. 2 #16 shows a corner of #16 with no relief/undivided, but as modified by Lee Fig. 1 corner of #118 has relief #12, i.e. a single slot).
Regarding Claim 29, MacKenzie as modified teaches the first corner is undivided along the length of the first corner but for the single slot (MacKenzie Fig. 2 #16 shows a corner of #16 with no relief/undivided, but as modified by Lee Fig. 1 corner of #118 has relief #12, i.e. a single slot).

Claim 27 is rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over U.S. Patent Pub. No. US 2008/0168710 to MacKenzie view of U.S. Patent No. 5,281,185 to Lee and U.S. Patent No. 6,606,823 to McDonough as applied to claim 1 above, and further in view of U.S. Patent No. 3,891,335 to Feil.
Regarding Claim 27, MacKenzie as modified is silent on the coupling member including an aperture extending therethrough. However, Feil teaches the general knowledge of one of ordinary skill in the art that it is known to provide a coupling member with an aperture extending therethrough (Feil Fig. 2 #17 and/or #18). It would have been obvious to one of ordinary skill in the art to further modify the teachings of MacKenzie with the teachings of Feil at the time of the invention for storing the coupling member on a dowel as taught by Feil (Feil Col. 4 lines 1-9). The modification is merely the application of a known technique to a known device ready for improvement to yield predictable results.
Response to Arguments
Applicant's arguments filed 12 April 2022 have been fully considered but they are not persuasive.
	The primary reference of MacKenzie teaches a tab coupler.  The modification to MacKenzie with the teachings of Lee is the addition of a known coupler of side wall slot that receives a coupler member.  The coupler of Lee joins two or more units together to make one larger unit by sliding in a horizontal direction the two or more units with the coupler received in the slot of each unit.  The side wall structure of MacKenzie is not being changed, but merely the slot of Lee is added to the existing side wall structure of MacKenzie.  Lee and MacKenzie are concerned with the same problem of taking two or more units and combining them to make one larger unit.  Since the structure of the first coupler of MacKenzie and the second couple of Lee are the same as the claimed structure, they will function in the same way as that claimed.  A single larger unit is less likely to lift in the wind versus a plurality of smaller uncoupled units.  The teachings of McDonough are not cited to teach the types of couplers, but is provided as an additional teaching that one of ordinary skill in the art would have motivation to provide a second type of coupler to the planter of MacKenzie in addition to the tab. McDonough was cited as a supporting reference that one of ordinary skill in the art would have the general knowledge and motivation to consider using two forms of connection between adjoining planters. The examiner is not relying on the structural features of McDonough to satisfy the claim limitations, but merely provides the reference as support of general knowledge and motivation to modify the planter of MacKenzie with an additional coupler of Lee. MacKenzei as modified by Lee uses both the coupling member and the tab to prevent vertical movement, i.e. it uses each of these. The tab utilizes the weight of one planter to prevent the vertical displacement of the other planter and the couple of Lee creates a combined weight between the two or more planters making them a heavier and larger unit when combined. The structure of Lee is the same design and structure as that claimed by application. Applicant claims a relief slot in the corner that receives a flat, circular coupling member in the slot. The structure of Lee is the same as applicant’s and MacKenzie the primary reference is applicant’s planter structure; therefore, since all of the structure is the same it will function in the same manner as claimed.
Applicant makes reference to prior office actions back to 2020; however, the most recent office action was mailed 18 November 2021.  The arguments should regard the rejection set forth in the office action mailed 18 November 2021.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
The examiner is not picking and choosing pieces in a hindsight manner.  MacKenzie teaches the known structure of a plurality of roof planters coupled via tabs to create a roof planter unit.  Lee is merely a known means of further securing the planters together for quick and easy installation and removal. They represent the general knowledge of one of ordinary skill in the art.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

The examiner reiterates that having more than one type of coupler is an obvious modification for one of ordinary skill in the art and there is motivation found in the prior art of record.  For example, U.S. Patent No. 7,603,808 to Carpenter et al uses two forms of coupling in roof planter application (Carpenter Fig. 1 #13 and #14). This is merely another example of how one of ordinary skill in the art would use more than one coupler when connecting and securing roof planters. Modifying MacKenzie with the additional coupler of Lee is clearly within the level of one of ordinary skill in the art.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it was determined by the PTAB in the parent application 13/538,254 an appropriate description of the problem being faced is “coupling/connecting modular units together” and that “Lee is concerned with the same problem.” Ans. 5. While, at first glance, it may not seem as if a toy block connection device is particularly related to the field of securing planter modules, when properly viewed through the Examiner's broader lens of solving the problem of how to connect modular units together, the applicability of Lee is more clear. This is further elucidated when viewing the actual system of Lee in comparison with the invention at issue. Appellant’s and Lee’s connector systems are essentially identical; it is only the application that is different.”
In addition, Lee teaches joining two units together to form a single unit. This unification is intended to keep the units together and prevent displacement from each other. In addition, Lee teaches the use of more than one coupler along a side of the unit. Thus, the teachings of Lee teach, motivate or suggest utilizing multiple connectors that each prevent vertical separation of two adjacent and connected modules, which is what is required in independent claims 1 and 10.
The examiner reiterates that MacKenzie teaches placing the modules in touching relationship in Fig. 1. MacKenzie is merely silent on the coupler positioned in a relief which is satisfied by the teachings of Lee. Installation would be in inherent in a horizontal direction in this application since the planters are placed on the roof and the relief is in the edge of a vertical sidewall. In order for the coupler to be receive in both slots the module is going to have to move towards each other in a horizontal direction.
MacKenzie teaches a tab member (that is flat without a hook) extending outwardly from the top edge of one of the sidewalls of a planter module that overlaps an adjacent planter module edge (MacKenzie Fig. 6 #29, paragraph [0025] last sentence). MacKenzie interconnects the modules when they are placed in rows on the roof as taught in paragraph [0027)). MacKenzie teaches that the weight of one planter will help to hold an adjacent planter in place. However, the tab member of MacKenzie does not interlock the two adjacent planters together. That is why one of ordinary skill in the art would look to the teachings of Lee to modify the teachings of MacKenzie.
The examiner maintains that applicant hasn’t patentably distinguished over the prior art of record.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA M VALENTI whose telephone number is (571)272-6895. The examiner can normally be reached Available Monday and Tuesday only, eastern time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREA M VALENTI/Primary Examiner, Art Unit 3643                                                                                                                                                                                                        



05 July 2022